DETAILED ACTION
This Office action is in response to the Response filed on 06 October 2021.  

This application is a continuation of application Serial No. 15/991,080, filed on 29 May 2018, now US Patent 10,615,052; which is a continuation of application Serial No. 15/169,925, filed on 01 June 2016, now US Patent 10,002,775; which is a continuation of application Serial No. 14/477,115, filed on 04 September 2014, now US Patent 9,362,136; which is a continuation of application Serial No. 13/413,684, filed on 07 March 2012, now US Patent 8,828,794.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                                 Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/169,925, filed on 20 August 2016.

Terminal Disclaimer
The terminal disclaimer filed on 06 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patents 10,615,052; 10,002,775; 9,362,136; 9,117,920; and 8,828,794 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
                                           Examiner’s Comment
Applicant’s arguments with respect to the rejection of claims 2 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 14 of U.S. Patent No. 9,449,852 in view of in view of Yamazaki et al., US 2011/0212570 are persuasive. Hence, this rejection has been withdrawn. 

Claims 2-16 are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822


/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822